Citation Nr: 1604261	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  07-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a dental disability (loss of teeth) for compensation purposes, to include as secondary to sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty for training from January 1972 to September 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Indeed, in this case the Veteran has expressly stated that he intended his claim as one seeking outpatient dental treatment rather than service-connected compensation.  In his March 2010 testimony at an RO hearing on this matter, the Veteran explained: "it is not money I want from the VA.  The only thing is I want a set of teeth that I can sit down and eat with....  [T]he only thing I am asking for is that they plan to do my teeth.  I don't want anything else.  That is all I ask for....  I am not looking for money."

In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein must be limited to service connection for compensation purposes only.  The claim for VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for further referral to the appropriate VA medical facility.  See 38 C.F.R. §§ 17.161 and 38 C.F.R. § 19.9(b) (2015).  It should be noted that a September 1987 Board decision denied the Veteran's prior claim for "service connection for dental trauma, for the purpose of entitlement to outpatient dental treatment ...."

In September 2015, the Veteran submitted new evidence.  The Board observes that the Veteran and his representative have not expressed a desire to waive the Veteran's right to AOJ review of this new evidence.  Under the applicable former version of a governing regulation, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2014); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver); but see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).

The Board has determined that the new evidence received in September 2015 is not pertinent to the compensation issue being addressed herein.  As discussed in greater detail below, the claim of service connection for a dental disability for compensation purposes must be denied because the Veteran has not submitted evidence that indicates, nor has he specifically contended, that he has a dental diagnosis that is eligible for consideration for compensation.

The claim seeking VA outpatient dental treatment is distinct from the claim seeking service-connected compensation.  The September 2015 submissions feature a medical opinion concerning the etiology of the Veteran's current dental disability, but it does not assert or otherwise tend to indicate that the current dental disability involves any identifiable diagnostic entity for which compensation may be awarded.  Thus, the Board finds that while the September 2015 private dental medical opinion may be pertinent to the claim seeking to establish entitlement to VA outpatient treatment (such a claim is being referred to the appropriate AOJ at this time), it is not material to the claim for compensation that is now before the Board.  Similarly, the Veteran's September 2015 submission of webpage / medical treatise type evidence does not tend to indicate that the Veteran has a dental disability of a nature that is eligible for service-connected compensation.  As the recently submitted evidence is not pertinent to the issue being decided by the Board at this time, remand or solicitation of a waiver concerning this evidence is not necessary.

Finally, the Board notes that this appeal previously included an additional issue seeking an increased rating for sinusitis, but the Veteran withdrew this issue from appeal in a March 2010 written statement; therefore, it is not before the Board.


FINDING OF FACT

The Veteran is not shown to have, or during the pendency of the claim to have had, a dental disability for which compensation is payable.


CONCLUSION OF LAW

Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A July 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and how VA assigns disability ratings and effective dates of awards.   He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He has indicated that some past private dental treatment records are unavailable.  In any event, the Board notes that the Veteran asserts (including as explained in his March 2010 RO hearing testimony) that the unavailable private dental records show that his teeth were extracted due to infection spreading from his service-connected sinus disability (with no indication of bone loss due to trauma or disease other than periodontal disease).  As discussed below, this undisputed asserted nature of the Veteran's dental disability leading to tooth loss is simply not eligible for compensation consideration; thus, the unavailable dental records concerning such disability are not pertinent to the matter at hand (there is no suggestion that they could change the outcome).

The RO arranged for a VA examination in February 2007.  The Board finds that the examination and medical opinion offered are adequate for rating purposes as they reflect familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim on appeal, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that an RO official or VLJ who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing before the undersigned in August 2015 focused on the elements necessary to substantiate the claim on appeal, and the hearing included direct discussion contemplating additional evidence and development that may assist the Veteran in supporting his claim.  The hearing transcript reflects that the Veteran is aware of what remains necessary to substantiate his claim.  A deficiency in the conduct of the hearing is not alleged.  

Legal Criteria, Factual Background, and Analysis

The Veteran seeks service connection for a dental disability for compensation purposes, to include as secondary to sinusitis.  

Service connection may be granted for disability due to disease, or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection for a disability there must be evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).
Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) that the service connected disability caused or aggravated the disability for which secondary service connection is sought.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he has had any of the disabilities included under 38 C.F.R. § 4.150 during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

The Veteran's contentions, including as presented at his March 2010 RO hearing, essentially assert that his service-connected sinus disability has involved significant infections which traveled to his mouth and contributed to the decay and loss of his teeth.  During the March 2010 RO hearing, the Veteran explained: "I have no teeth in my mouth whatsoever that belong to me.  I have an upper plate that I got in 1977 due to the dentist that pulled my teeth at the time and said that due to a sinus infection that traveled to my gums and my sinuses."  The Veteran also stated that "My lower teeth were all removed a few at a time .... And they are requiring somewhere right in the neighborhood of 5-6 implants to make a denture."  The benefit primarily sought by the Veteran is that VA provide the dental treatment required to allow him to use a suitable prosthesis for his missing lower teeth.

The evidence and the Veteran's contentions repeatedly and clearly indicate that he has been edentulous (retaining none of his original teeth) throughout the pendency of the claim on appeal.  The question the Board must consider is whether any of the Veteran's tooth loss has been of a nature that fits the regulatory criteria for consideration of compensation.  The Board finds that the evidence of record, including the Veteran's own testimony, does not indicate that the Veteran has had any identifiable dental disability of a nature that is eligible for compensation under the applicable regulatory provisions.

The Veteran does not appear to be contending that the missing teeth cannot be restored by suitable prosthesis, as it is the provision of a suitable prosthesis for the lower teeth that he seeks, and he already uses a prosthesis to replace the upper teeth.  Furthermore, the Veteran does not appear to be contending that his teeth were lost due directly to bone loss, trauma, or disease other than periodontal disease.  His contentions are based upon his recollection of a dentist telling him that his tooth loss was "due to a sinus infection ... that was going straight into my gums" (as expressed in his March 2010 RO hearing testimony).  (Even if infection of the Veteran's mouth spreading from the sinuses were considered "other than periodontal disease," the fact that the Veteran's lost teeth are not indicated to be irreplaceable by a suitable prosthesis sufficiently disqualifies the dental disability from service-connected compensation consideration.)  Thus, the Board notes that the Veteran's contentions do not appear to present a dental disability for which service-connected compensation may be considered.

The Board has nevertheless reviewed the record to determine whether the evidence otherwise indicates that the Veteran has had a dental disability for which service-connected compensation may be considered under the governing regulations.

The Veteran's STRs show that no dental issues were identified during the Veteran's June 1972 service enlistment examination, but "moderate" severity "calculus" and "periodontoclasia" were noted on March 1973 dental evaluation.  Dental treatment for those concerns and dental caries (cavities) is documented in March to May 1973.  The June 1973 separation examination report notes the dental defects and notes that dental care was recommended to the Veteran.  

The Veteran's STRs do not show trauma to his teeth or mouth.  They document that on the last day of July 1973 he "was struck in the nose with the blade of a moving fork lift truck."  He was medically assessed to have a "Traumatic nasal fracture and deformity, closed" and the nasal injury was treated.  Documentation of further evaluation and treatment of the injury provides significant detail concerning the nature of the injury, consistently indicating that the injury was a nasal fracture and never suggesting trauma or injury to the Veteran's mouth or teeth.  No documentation in the STRs otherwise suggests a relationship between any dental concerns (which were first noted prior to the July 1973 facial trauma) and the injury to the Veteran's face in service; he has established service-connection for the residuals of a facial injury consisting of nasal fracture.

Medical history reports completed by the Veteran for the Air Force Reserves during August 1975, July 1976, and August 1977 show that the Veteran reported a history of "Broken Nose" (in the August 1975 report) while denying having had any "severe tooth or gum trouble" (in each report).  A June 1979 VA examination report for compensation evaluation purposes noted a diagnosis of periodontal tooth disorder.

The only medical evidence of record indicating that the Veteran had a trauma to his mouth during service is a February 1985 VA medical report that makes reference to the "facial injury 1973" and includes a reference to "FX mandible" amongst the associated injuries.  This report was prepared more than 11 years after the incident and cites no explanation for the notation.  The Veteran's 1973 facial injury in service is well documented in contemporaneous medical records, those records present no suggestion of a mandible fracture at that time, and the February 1985 reference to a mandible fracture is not explained or reconciled with the contrary indications.  The Board finds that the February 1985 suggestion of a 1973 mandible fracture is not a significantly probative indication that a mandible fracture actually occurred in 1973.

A February 2007 VA examination report addresses the medical questions raised by the Veteran's contentions in this case.  The February 2007 VA examiner's report is informed by review of the Veteran's claims-file, direct examination of the Veteran, and consultation the VA facility's chief of dental service.  The VA examiner discussed the details of the Veteran's in-service injury, featuring "a comminuted fracture of the nasal complex with severe deviation of the entire complex to the right.  He underwent 7 hours of facial reconstruction 8/3/73."  The VA examiner also noted, in pertinent parts, that the Veteran's "upper teeth were removed in 1975 and the lower teeth were removed intermittently from decay after the uppers were removed.  The last of the lower teeth were removed in 1998."

The VA examiner was asked to identify and explain "what type of dental condition the veteran could have which is related to his sinuses."  In response, and with the benefit on consulting the "Chief of Dental Service" on the matter, the VA examiner explains that "[t]he literature review does not comment on a dental condition related to sinuses but does refer to pain possibly radiating to the teeth during acute episodes of sinusitis."  The VA examiner concludes: "The Veteran is edentulous, but the loss of teeth is not related to his sinus condition.  The case was reviewed with the Chief of Dental Service, who concurs."

The Board understands the February 2007 VA examination report as indicating that tooth loss has been attributed to "decay" and, in any event, that the Veteran's current edentulous dental status cannot be linked to his sinus problems on the basis of known medical principles and the current medical literature.  Regardless of whether the tooth decay was linked to sinus disability, the February 2007 VA examination report presents no suggestion that the Veteran's dental health profile includes any diagnosis that may be compensable as identified under the provisions 38 C.F.R. § 4.150.  Notably, the VA examiner's review of the documented medical history and examination of the Veteran did not reveal any indication that the in-service facial injury directly damaged the Veteran's teeth or resulted in loss of substance of the body of the maxilla or mandible that led to tooth loss.  The February 2007 report does not suggest that the Veteran's lost teeth cannot be functionally replaced with a suitable prosthesis.  The Board finds that the February 2007 VA examination report is probative and adequate for the purposes of appellate review, as it presents the conclusions of competent medical professionals, informed by all of the pertinent medical history and explained with citation to correct pertinent facts and current medical principles.

The Veteran recently submitted a September 2015 private dental medical opinion.  As discussed in the Introduction, above, this report does not pertain to establishing the presence of a dental disability for which service connection for compensation purposes may be considered under the controlling regulations.  The September 2015 submission identifies "The current disability (Diagnosis)" as: "Dental condition (loss of teeth) secondary to sinusitis."  The September 2015 opinion refers to the author having "seen several traumatic injuries of the maxilla (upper jaw)," but does not indicate that the Veteran's maxilla injury involved loss of bone substance causing tooth loss; the opinion also does not suggest that the Veteran's lost teeth cannot be replaced with suitable prosthesis.  Rather, the assertion of the September 2015 private dental medical opinion is that: "Along with bone fracture leading to sinus drainage into the mouth, root fractures of teeth cause[] ab[s]cess formation and loss of teeth."  This does not identify any diagnosis/disability (nor any nature or etiology of tooth loss) that may be considered for service-connected disability compensation.  38 C.F.R. § 3.381(b) specifically states that "replaceable missing teeth" as well as "dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment...."  To the extent that the September 2015 private dental medical opinion asserts a link between the Veteran's tooth loss and his service-connected sinusitis, this assertion is pertinent to a (separate) claim of service connection for VA outpatient dental treatment purposes; it is not pertinent to the claim for compensation as it does not identify a diagnosis for which compensation is payable.

In September 2015, the Veteran also submitted webpage / medical treatise articles concerning sinus and dental health.  However, as discussed in the Introduction above, these submissions are also not pertinent to the claim of service connection for compensation purposes.  One of the submissions is a fact sheet from the marketing materials for a sinus treatment product; this document discusses sinus pain and tooth pain in addition to the potential for an infection to travel between the sinuses and teeth.  The other is an article from a major toothpaste's website explaining that "Sinus Infection Tooth Pain Might Lead to Tooth Decay."  Neither of these submissions contain information specific to the Veteran's case, nor does either suggest that the Veteran's dental disability at issue in this appeal features tooth loss that is irreplaceable by suitable prosthesis.  Neither suggests that the Veteran's dental disability has been distinguished from the "dental or alveolar abscesses, and periodontal disease" that "are not compensable disabilities."  38 C.F.R. § 3.381(b).

Missing teeth may be service-connected under 38 C.F.R. § 4.150, Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  There is no evidence of record that the Veteran has a current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis, and he has not so alleged.  Rather, the evidence of record reflects that the Veteran's loss of teeth has been due to extraction in connection with dental treatment for periodontal disease and associated tooth decay, and not due to loss of substance of body of maxilla or mandible.  

[The Board notes that, because the Veteran never had any shown loss of substance of body of maxilla or mandible (i.e., the bone loss requisite for service connection for loss of teeth for compensation purposes), no analysis is necessary regarding whether such loss is due to trauma or disease such as osteomyelitis.]

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  A claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the AOJ for appropriate action.

The Veteran has not presented any competent evidence that he has a dental disability for which service connection for compensation purposes may be granted.  He is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence to demonstrate that his dental disability is of a nature eligible for service-connected compensation under the applicable regulations.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability for compensation purposes, to include as secondary to sinusitis.  Hence, the appeal in this matter must be denied.


ORDER

Service connection for a dental disability (loss of teeth) for compensation purposes is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


